Title: From George Washington to John Witherspoon, 20 January 1780
From: Washington, George
To: Witherspoon, John


          
            Dr Sir
            Head Quarters Morristown 20th Jany 1780.
          
          I am much obliged to you for your favor of the 14th, and to your exertions at so trying a juncture for supplies for the army. Indeed all the counties of this State, from which I have heard, have attended to my requisition for provisions with the most cheerful and commendable zeal. What we shall obtain in this manner, in conjunction with the steps taken by Congress, and the States from which we are principally furnishd with provisions, will, I flatter myself, secure us from a recurrence of the evil.
          With regard to your suggestion for making the certificates given on this occasion a tender for the taxes for continental purposes, I do not consider myself at liberty to propose any particular mode to Congress. I shall however, as the good people of the State have been so zealous and liberal in relieving our wants take the freedom to mention the policy of discharging them as early as possible.
          I shall enquire into the detention of the cattle—and am D. Sir Your obt & hble servt.
        